Mr. J. L. Bogue had been an employee of the Traction Company for many years, having charge of the replacement of worn parts necessary to operate the cars. In *Page 592 
giving his estimate of the replacement value of the property stolen he testified as follows: "* * * the basis used was I took the manufacturer's catalogue net price with the listed discount and ascertained that the second-hand value, that is, I estimated that the second-hand value of that material in the condition it was in when we quit using it would be fifty per cent of the net value. * * * From my experience in replacing parts that were worn out, and having had control and charge of that phase of work for the company I feel that I am qualified to testify as to the cost of replacement of the property on the date that it disappeared; * * * I used the catalogue of the General Electric in comparing and determining the values I gave a while ago as to replacement values. In other words, I based by replacement values that I gave a while ago on the list price in the catalogue less the discounts and then fifty per cent; that was for secondhand replacement. * * * Of course, I am using as a basis the list price in the catalogue, less the forty per cent discount. It would be by means of that catalogue alone that I arrive at my replacement value in this case. * * * I can not say that of my own knowledge that I know what the second-hand replacement value is; I can only give it to you as I have been doing. I had to consult the catalogues; a man can't carry those things in his head. You necessarily have to go by the manufacturer's price list — how else could you know. * * * I made my prices after careful study of the catalogue of the General Electric Company, and compiled what I thought was the correct price as it was explained to me; and it was explained to me as I have explained it here today, the cost price, less the discount and then fifty per cent of that I figured would be a fair market value or replacement value would be really what I had in mind; that was the only way that I know that I could have arrived at that figure; I did not have any other way of finding out except by consulting the catalogue of a reputable and leading concern who handled those same articles."
Appellant renews his insistence that the use of the price list in the catalogue by the witness was erroneous, in that it is claimed to have been hearsay. Witness testified that the catalogue used was that of the General Electric Company. The evidence regarding it was sufficient for the trial court to conclude that the catalogue referred to was the one furnished by the company to its customers, and the commercial public generally. There are no recitals in the bills of exception showing anything to the contrary. After again examining the point urged by appellant we fail to discern error. See Corpus Juries, Vol. 22, *Page 593 
Sec. 152, p. 188; Whatnot's Cr. Ev., 10th Ed., Vol. 1, Sec. 258, Doom, et al. v. Garner, et al., 86 Tex. 374.
Appellant asks us to pass upon bills of exception numbers ten and eleven. Both have been examined. They relate to special charges which were refused. If there is evidence in the record calling for either of the charges we have failed to discover it, and the charges, as drawn, appear to be on the weight of the evidence.
The motion for rehearing is overruled.
Overruled.